— -Motion by appellants to stay the enforcement of the judgment pending the appeal therefrom, granted on the following conditions: (1) that, within 10 days after entry of the order hereon, appellants shall file an undertaking for $10,000, with corporate surety, to pay all damages which respondents may suffer by reason of this stay and to pay the costs on this appeal in the event that the judgment be affirmed or the appeal be dismissed; and (2) that appellants perfect the appeal and be ready to argue or submit it at the December Term, beginning November 28, 1960. The appeal is ordered on the calendar for said term. The record and appellants’ briefs must be served and filed on or before November 14, 1960. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.